Jackson, Chief Justice.
The point made by this record is, whether, under section 1593 of the Code, which enacts that “ cotton, corn, rice, or other products sold by planters and commission merchants on cash sale, shall not be considered as the prop*227erty of the buyer, or the ownership given up until the same shall be fully paid for, although it may have been delivered into the possession of the buyer,” the title to turpentine and rosin does not pass to the buyer until fully paid for also; or, in other words, whether the language “or other products ” embraces these articles ?
The products here meant by the general assembly are the products of the planters. Planters are those who plant something in the ground, or sow something therein, which produces fruit or increase from this planting and growing from the soil, such as cotton, corn or rice, Potatoes, sugarcane, sugar, ground-peas, hay, fodder, are such products as planters raise from the soil, like they do cotton, corn and rice; but timber, turpentine, rosin, wood, and things of that sort, are not products of the soil of the same sort as the three named, planted or sown and raised by planters from the soil. See acts of 1853-4, pp. 56, 57; acts of 1857, p. 15; Code of 1863, §1532.
By the first of these acts, this law was applied alone to cotton; by the second, it was made to embrace rice, and by the Code of 1863, “ corn, or other products,”* were added. By enactments in July and October, 1885, after this tranaction, section 1593 of the present Code, cited above, was amended by inserting after the word “ rice,” and before the words “ or other products,” these words, to-wit, “ crude turpentine, spirits turpentine, rosin, pitch, tar,” which makes a legislative interpretation of that section, as it stood before so changed, in harmony with the views above expressed. The case of Clark vs. Gaskarth, 8 Taunton, 430, is directly in point. See also to Ihe same effect Clark vs. Calvert, 8 Taunton, 742, 752.
Judgment affirmed.

See Acts 1884-5, pp. 45, 52.